DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/26/2021 has been entered.

Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 134-142 are pending.
This action is Non-Final.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 10/2/2021 and arguments filed 7/26/2021.
Applicant’s arguments and evidence have been fully considered and are addressed in full:
2.1: The examiner will not disregard the Board decision. In regards to the sections not addressed by the Board, applicant’s arguments have been treated as a request for reconsideration. After further consideration, the arguments are partially persuasive. The subject matter objected to from the substitute specification filed 03/16/2017regarding: 
“For example, a plurality of sensors of similar type...could be combined and tuned as suiting to an individual."; "As in the case of bio sensors, bio actuators of similar or dissimilar types could also be simultaneously deployed on subject's body to the preference of the individual.” after reconsideration appears to have at least implicit support from the original disclosure (Figures 1 and 10 sensors and actuators worn, and PGPub paragraphs [0061], [0063]-[0064]). As such this requirement to cancel the features from the substitute specification is withdrawn. However, the reference to para 61 should be removed and replaced with “in the first embodiment below” or like term or remove the reference.
Regarding the page 19 issue: "(b) maintains its distractive power satisfactorily over multiple repetitions”, the arguments are not persuasive.  Applicant argues the material of page 19 is not new matter. Examiner respectfully disagrees. A new definition of 'mantra' was included in the material. This language has no support from Figure 7 or the paragraphs cited by Applicant.  The word ‘mantra’ itself has not been identified as the new matter as contended by Applicant. How ‘mantra’ has been now defined is considered the new matter. In particular the language, “maintains its distractive power satisfactorily even after multiple repetitions" is not a definition that has explicit, implicit, or inherent support in the original disclosure. The new definition of 'mantra' is not an inherent definition, as mantra as defined by Merriam-Webster is: a sound, word or phrase that is repeated by someone who is praying or meditating. Applicant appears to be creating a special definition, thus anything added with respect to that definition is not inherent. Applicant appears to have injected an interpretation into the disclosure that does not have original support. If there is more than one interpretation that can be taken from the The most ideal feature is not equivalent to an inherent feature.  Applicant now argues the definition as scientific data to prove its inherency. Applicant’s response, however, includes no references to this scientific data and still does not show how the definition now present is inherent to the specification. As noted above, a plain meaning definition does not support Applicant's definition. A special definition cannot be added to the specification after the original filing date. As such, the new material is considered new matter and should be removed from the specification. To clarify, the issue here is a shift in scope for the meaning of the stimuli power on repetitions being changed from “hundreds” (i.e. greater than 199) to “multiple” (i.e. two or more) which have very different scope and meaning for the features. Figure 7 has no bearing on changing the description of the power of the stimuli over repetitions, not that steps are being repeated as argued. The objection remains. Applicant should amend back to “hundreds”.
Regarding the matter on pages 22, 22-23:
Page 22: “…which statistically monitors subject’s historical trends in reaction time values against a given threshold setting”; “Statistical algorithm built into block 840…once the subject gets ‘sufficiently' conditioned"
Page 22-23: “Block 840 in combination with block 851 is responsible to determine by how much/how soon the subject could be introduced to a lower value of the threshold. Such determination would result in driving of appropriate hardware…”

Furthermore, Applicant cannot amend the specification to include new species of an originally disclosed genus after the application was filed. If there is more than one interpretation that can be taken from the original disclosure, Applicant does not now have the ability to include any particular interpretation into the disclosure or claims. Applicant is inserting subject matter into the specification that was simply intended for the limitations to include; however, this is improper. Based on original Figure 8, statistical algorithms, are not required to move from block 850 to block 860. The original disclosure does not mention using any form of statistical analysis or algorithms to exit the closed loop operation. As such, simply asking the subject the question of block 850 could be an option to exit the operation. 
It is not inherent to use any form of statistical analysis to exit the closed loop operation as implied by Applicant’s arguments. As stated by MPEP 2163.07(a), “[i]nherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient." While Applicant has posed multiple questions of how else can certain actions be achieved, it is not clear from the extrinsic evidence 
To summarize, the new matter should be deleted from the substitute specification or applicant may petition these specific sections not reviewed by the Board.
2.2: The reversal removes the rejections as applied in the Final action.
2.3: The examiner will not disregard the decision, the evidence does not persuade that the original documents as filed provide such basis for support.
2.4: The reversal removes the rejections as applied in the Final action.
2.5: The examiner will not disregard the decision; the Board indeed appears to have considered all facts on the record of this application; in addition, the evidence and arguments do not persuade that the claims considered as a whole are directed to significantly more than a judicial exception.
2.6: The examiner will not disregard the decision; the amendments are considered.
2.7: The examiner will not disregard the decision; it is also unclear that an argument is actually being made as the examiner will not further comment on the scope the Board has stated.

2.9: The examiner will not disregard the decision; the Board indeed appears to have considered all facts on the record of this application. In regards to appendix 7, it is not clear what argument is being made in regards to the response being filed, but if the argument is with feedback machine equating to a specific treatment, which claimed element is this for, and what specific treatment is being claimed? 
2.10: The examiner will not disregard the decision; the Board indeed appears to have considered all facts present on the record of this application. In review of appendix 8, the examiner is unpersuaded by the arguments as the function of Kishi with the proposed modification would not change operation and the operation appears to be improved with more 
2.11: The examiner will not disregard the decision. The additional argument in appendix 9 are unpersuasive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
2.12: The examiner considered the amendments in view of art of record and updated search, an updated rejection has been made.
--In general, the claims are presented in broad form such that they capture more scope in the art by reasonable interpretations than the specific intended meanings only present in the specification. As addressed above, it is improper to read limitations from the specification into the claims, the claims must recite such features to be given patentable weight for the specific features argued to form the novel aspects of the invention. It is suggested applicant amend the claims to better capture what is believed to be the novel aspects of the invention as the strategy of making arguments has yet to be fruitful for the broader presentation of the claims, and to place the claims in better form for any further arguments against any further rejection. If applicant believes/feels a conversation would be helpful, the examiner is available at the times indicated at the end of this action.--

Specification
The disclosure is objected to because of the following informalities: in the form filed 03/16/2017, page 10 previously objected to reference to para 61 should be deleted and replaced with “in the first embodiment below” or not replaced and just deleted.  
Appropriate correction is required.
The amendments filed 03/16/2017 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows (indicated in italics):
Page 19: "(b) maintains its distractive power satisfactorily over multiple repetitions”; 
Page 22: “…which statistically monitors subject’s historical trends in reaction time values against a given threshold setting”; “Statistical algorithm built into block 840…once the subject gets ‘sufficiently' conditioned"
Page 22-23: “Block 840 in combination with block 851 is responsible to determine by how much/how soon the subject could be introduced to a lower value of the threshold. Such determination would result in driving of appropriate hardware…”
Applicant is required to cancel the new matter in the reply to this Office Action. Applicant should note, amendments to the Specification are generally limited to rephrasing or obvious errors (see MPEP 2163.07). Rephrasing does not include adding new language that does not have support from the original disclosure. In many of the instances above, Applicant attempted to rephrase things, however, added new material that had no inherent, implicit or explicit support from the original disclosure. Thus, much of the material added is considered new matter.

Claim Objections
Claims 138-139 are objected to because of the following informalities: The claims fail to conform with MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” As the claim(s) contain additional periods, or does not end in a period the claim(s) is objected to.  Appropriate correction is required. Specifically, the notation “a.” should be replaced with the notation “a)” used in the other claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 134-142 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 134 and 138 include the limitation of parts (d)–(f) in claim 134 and (e)-(f) in claim 138 claiming a first and second logic and an algorithm to choose between the logics. Based on the disclosure there is no support for a particular function (logic) to compare the measured value to the current setting to determine a change in the setting. Figure 8 of the disclosure describes the changing of the thresholds (current settings) solely based on the subject’s discretion. For example, elements 840, 841, 850, and 851 clearly ask questions of the subject to determine if the time limits should be changed. The measured value is not compared to a threshold, but rather a flow chart. Element 850 explicitly asks if the subject is happy with the level of mental controllability and sensitivity to determine if the thresholds should decrease. It is clear there is no hardware or software to make this decision using measured values. As such, the limitations are considered new matter. The original disclosure must include sufficient information to show possession of the full scope of invention as claimed. The test is not simply about whether one of ordinary skill in the art would understand it, but whether the specification contained sufficient information to show possession of the invention. Written description is not about if one of ordinary skill in the art could figure out what the functional language means, it is about determining if the inventor described the invention in such a way to demonstrate possession of the invention as claimed at the time the application was filed. Here, Applicant has pointed to a way they intend for the algorithm to work, but has not provided more than vague language on a figure for support.  No specific details were provided for achieving the way in which they intend the algorithm to work.  Without such details, Applicant has failed to . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 134-142 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes of: measuring a duration; duration thresholds; triggering a stimulus; lowering or maintaining a duration threshold based on the measured duration. Each of these functions may be performed by the mind but for the recitation of generic computer components. Mental Processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Additionally, independent claim 138 does not recite any structural elements that perform the functions. Dependent claims also include additional mental processes and/or mathematical concepts (marking segments of data; reviewing segments of data for patterns; evaluating parameters). For example, a human mind by keep and measure time; think about a threshold; create a stimulus by performing an act such as speaking; thinking about a new threshold; and comparing values to thresholds. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of data gathering and using software modules embedded on a generic processor to perform the functions amounts to no more than mere instructions to apply the exception using a generic computer component and extra solution activities. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 [Examiner’s Note: Applicant has readily admitted the claims 114-122 (now claims 134-142) are not patentably distinct over the previous claims 98-104 because they are not novel and non-obvious between themselves (see Petition filed 07/16/2015). By virtue of this statement alone, Applicant is admitting on the record the same art can be used to reject both sets of claims, since the previous claims have already been rejected multiple times and are obvious between them. However, in an effort to expedite prosecution, Examiner has updated the rejection of the current pending claims. See rejection below.]
Claims 134-139 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,311,877 to Kishi in view of US 2008/0319335 to Greene.
Regarding claim 134, Kishi teaches a real-time signal processor device interfaced to at least one data acquisition channel and at least one data output channel and method for driving down a duration of a subject to a sustaining mental state comprising:
a) a timer measuring said duration by clocking a wake up event with reference to an onset event on at least one bio signal from said subject acquired using said at least one data acquisition channel indicative of said sustaining mental state (Figures 1, 3, 4, and 7; timer 37; column 4, line 
b) a settable duration programmed into said device defining a threshold value for said duration (Figure 8; column 7, lines 11-36, wherein a threshold for the reaction time is determined using historical averages),
c) an alert mechanism triggering a stimulus including an optimized stimulus using said at least one data output channel when said sustaining mental state persists beyond said settable duration (column 3, lines 57-64, a conventional doze alarming apparatus aims at generating an alarm to a driver; column 11, lines 28-43, wherein an alarm for stopping the driving operation is generated to the driver; column 9, line 18 to column 10, line 5, wherein the stimulus presenting unit output a stimulus having an awakening effect such as a tone, vibration, smell or the like to the driver, the alert being triggered when the reaction time persists beyond the reaction time threshold).
Kishi does not explicitly teach a first logic, second logic, and algorithm for choosing between the first and second logic for adjusting the threshold values. Greene teaches a system for automatically adjusting detection thresholds in a feedback-controlled neurological event detector (Abstract). In particular, the algorithm that automatically adjusts a threshold uses a measured value in comparison to a target value to determine the changes in the threshold values (Figure 9; paragraphs 50-52; 72). Kishi teaches measuring a reaction time of the user and a threshold that uses historical averages and standard deviations (column 7, lines 11-34). Greene explicitly teaches automatically adjusting threshold values based on the comparison of the measured value to the threshold. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kishi with the threshold adjustments as taught by Greene because 
Regarding claim 135, Kishi teaches device of claim 134 wherein said bio signal is combinatorially derived from a plurality of sensors of similar or dissimilar types (Figure 1, 3, 4, and 13).
Regarding claim 136, Kishi teaches device of claim 134 wherein said stimulus is combinatorially derived from a plurality of actuators of similar or dissimilar types (Figures 1, 3, 4, and 13).
Regarding claim 137, Kishi teaches device of claim 134 wherein its hardware and/or software components are distributed or combined (Figures 1, 3, 4, and 13).
Regarding claim 138, Kishi teaches a real time data acquisition and control method of driving down a duration of a sustaining mental state of a subject comprising the steps of:
a) continuously acquiring at least one bio signal from said subject indicative of said sustaining mental state (Figure 7 brain wave detector 70a inherent such is continuously acquiring the brain wave signal, which contains information indicative of the sustaining mental state, as indicated by the presence of the A/D converter 61 where analog signals are known to be continuous signals),
b) measuring said duration by clocking a wake up event with reference to an onset event of said sustaining mental state on said bio signal (Figures 1, 3, 4, and 7; timer 37; column 4, line 38 to column 5, line 17, wherein the timer measures the reaction time, which is a time from an onset event of a stimulus to the wake up event of the user’s reaction to the stimulus, brain wave signals are known to contain information related to the evoked response of such stimulus and in Figure 7 such brain wave signals and reaction time are correlated with such stimuli),

d) triggering a stimulus including an optimized stimulus when said sustaining mental state persists for at least said time interval (column 3, lines 57-64, a conventional doze alarming apparatus aims at generating an alarm to a driver; column 11, lines 28-43, wherein an alarm for stopping the driving operation is generated to the driver; column 9, line 18 to column 10, line 5, wherein the stimulus presenting unit output a stimulus having an awakening effect such as a tone, vibration, smell or the like to the driver, the alert being triggered when the reaction time persists beyond the reaction time threshold).
Kishi does not explicitly teach a first logic, second logic, and algorithm for choosing between the first and second logic for adjusting the threshold values. Greene teaches a system for automatically adjusting detection thresholds in a feedback-controlled neurological event detector (Abstract). In particular, the algorithm that automatically adjusts a threshold uses a measured value in comparison to a target value to determine the changes in the threshold values (Figure 9; paragraphs 50-52; 72). Kishi teaches measuring a reaction time of the user and a threshold that uses historical averages and standard deviations (column 7, lines 11-34). Greene explicitly teaches automatically adjusting threshold values based on the comparison of the measured value to the threshold. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kishi with the threshold adjustments as taught by Greene because it is the use of a known technique of providing a more accurate comparison of measured values to a threshold to improve similar devices in the same way. [Examiner’s Note: Steps d-f are considered contingent limitations that are not required to be performed by the claim. The rejection above, however, reflects each of the contingent limitations. See MPEP 2111.04(II) for more information on contingent limitations.]
Regarding claim 139, Kishi teaches method of claim 138 wherein said sustaining mental state is validated using steps comprising:
a) self-marking and archiving of a segment of said bio signal pertaining to said sustaining mental state at a plurality of occasions by said subject (column 4, line 38 to column 6, line 21, wherein when establishing a baseline the user has a button to depress after a stimulus is presented, and such reaction times are correlated with the brain wave signals continuously measured) and
b) finding mathematical attributes common to the archived segments that help identify said sustaining mental state (column 6, line 22 to column 9, line 15, wherein the EEG signals are processed to determine the mental state of the user).
Claims 140 and 141 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishi in view of Greene, as applied to claim 138 above, and further in view of US 2007/0173733 to Le et al (“Le”).
Regarding claim 140, Kishi and Greene teach the method of claim 138, but does not teach steps of determining optimized stimulus.
Le teaches the detection of and interaction using mental states of the user (Abstract). The device includes the detection of mental states and the application of optimized stimuli to alter the mental state of the user (paragraphs 26-27, 31). The optimized stimulus is a stimulus chosen from a group of stimuli using steps comprising:
a) a first step of applying at least a first member stimulus of said group of stimuli to said subject, simultaneously acquiring at least a first bio response signal of substantial length from i.e. three epochs are shown each with 2 seconds before and 2 seconds after the onset of a change in the mental state of a user...the baseline before the event is limited to 2 seconds whereas the portion after the event (EEG signal containing emotional response) varies),
b) a second step of evaluating at least a first statistical parameter comprising correlation coefficient or coherence computed between a said pre-stimulus segment and a said post-stimulus segment belonging to said first bio response signal and checking if said first statistical parameter is substantially low (paragraphs 62-79, wherein correlation or coherence is used to measure effectiveness), and/or
c) a third step of measuring an initial transient duration parameter on said post-stimulus segment belonging to said first bio response signal and checking if said duration parameter is substantially small [Examiner’s Note: This claim limitation is optional, and thus not required by the claim]. Kishi teaches presenting a stimuli to the user for maintaining alertness (column 3, line 26 to column 4, line 10). It also teaches delivering an optimal stimuli to the user that varies based on each individual without recitation of how to determine the optimal stimuli (column 4, lines 1-10; column 9, line 28 to column 10, line 5, wherein the stimulus is applied and the brain wave is acquired simultaneously). Le teaches using correlation and/or coherence to measure the mental state of the subject. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kishi and Greene with the determination of optimized stimuli as taught by Le because it presents the best stimulus to the user to create a 
Regarding claim 141, Le teaches method of claim 140 wherein said optimized stimulus is chosen from said group of stimuli using additional steps comprising:
a) repeating said first and said second steps using at least said first member stimulus on said subject on a plurality of occasions and checking if measured parameters from said second step remain consistently low at each of said plurality of occasions (paragraph 31, wherein the environment is changed; paragraph 52, i.e. three epochs are shown each with 2 seconds before and 2 seconds after the onset of a change in the mental state of a user...the baseline before the event is limited to 2 seconds whereas the portion after the event (EEG signal containing emotional response) varies) or
b) repeating said first said third steps using at least first member stimulus on said subject on a plurality of occasions and checking if measuring parameters from said third step remain consistently low at each of said plurality of occasions [Examiner’s Note: This claim limitation is optional, and thus not required by the claim] or
c) repeating said first step using at least said first member stimulus on said subject on plurality of occasions and evaluating at each of said plurality of occasions a second statistical parameter comprising a correlation coefficient or a coherence computed between said post-stimulus segments of said bio response signals acquired from each repeat of said first step and checking if said second statistical parameter remains consistently high (Examiner’s Note: This claim limitation is optional, and thus not required by the claim; Le teaches paragraphs 62-79, wherein correlation or coherence is used to measure effectiveness; paragraph 73, wherein the mental state signatures and weights are improved through calibration for each particular user; .
Claim 142 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kishi in view of Greene, and further in view of US 6,167,298 to Levin and US 5,033,082 Eriksson et al. (“Eriksson”).
Regarding claim 142, Kishi teaches method of claim 138 wherein said optimized stimuli is derived from at least a said first member stimulus, but does not explicitly teach adding a prelude of altered stimulus to an un-altered stimulus.
However, Levin teaches a device and method for maintaining an alert state by monitoring EEG signals over a period of time wherein a bio stimulus is capable of substantially altering mental processes of a human subject and is synthesized from at least one of a plurality of bio actuator output including, but not limited to audio, video, smell and taste stimuli (column 3, lines 46-63, i.e. the device’s alarm component is actuated to emit a stimulus…selected from the group consisting of an auditory stimulus, a visual stimulus, an electrical stimulus, a vibratory stimulus, and a combination of more than one of the foregoing stimuli). Levin teaches enhancing effectiveness of said bio stimulus on said subject, by adding a prelude of altered bio stimulus to said bio stimulus such as but not limited to a deep silence period before an audio stimulus before said stimulus is played (column 3, lines 46-63, wherein the time between the detection of a non-alert state and the application of a stimulus is considered the “deep silence period” as claimed). 
However, the feature of noise-cancelled is not directly taught. Eriksson teaches an improvement to the modified system presenting audio signals (i.e. stimuli) presentation to a user by including a vehicle with noise cancelling technology (see col. 1 lines 26-36 “Another application of the invention is the quieting of the interior of a motor vehicle where the driver or passengers are exposed to noise introduced by the engine, exhaust system, tires, etc. In this environment, the noise is annoying and prevents enjoyment of the vehicle entertainment system and hinders communication with the vehicle via radio telephone. The present invention cancels the noise and and quiets the environment, and also enables enjoyment of the entertainment system and communication to the vehicle via radio telephone, and vice versa.”). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of including noise cancelling technology in a vehicle in order to prevent vehicle and/or environmental noises from interfering with audio signal inside the vehicle including stimuli. Such proposed modification to the already modified combination would yield the prelude period being deep silence by the noise canceling technology.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,220,142 (Rosen) teaches behavioral modification using a counter that can be decreased based on improvement by the subject (column 3, line 39 to column 4, line 30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791